UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4270


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY VERNON ADAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-01365-RBH-1)


Submitted:   November 29, 2011            Decided:   December 15, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew M. Robinson, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.     William N. Nettles, United States
Attorney, Robert F. Daley, Jr., Alfred W. Bethea, Jr., Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry Vernon Adams pled guilty, pursuant to a written

plea agreement, to being a felon in possession of a firearm, 18

U.S.C. § 922(g) (2006), and was sentenced as an armed career

criminal, 18 U.S.C. § 924(e)(1) (2006), to 180 months in prison.

Adams   appeals,     claiming         that      his     prior   convictions       for    (1)

assault and battery of a high and aggravated nature (“ABHAN”);

(2) discharging a firearm into a dwelling; (3) felony breaking

or entering; and (4) burglary in the second degree should not

have    been    counted    as     predicate           felonies     for    armed    career

criminal purposes.        We affirm.

           A    defendant        is    an       armed    career    criminal       when    he

violates § 922(g)(1) and has three prior convictions for violent

felonies or serious drug offenses. 18 U.S.C. § 924(e)(1).                                  A

violent felony is one “that has as an element the use, attempted

use, or threatened use of physical force against the person of

another . . . or otherwise involves conduct that presents a

serious   potential       risk    of    physical         injury    to    another.”        18

U.S.C. § 924(e)(2)(B); U.S. Sentencing Guidelines Manual § 4B1.2

(a) (2010).

           To    decide    whether          a   prior       conviction   constitutes       a

violent    felony,    the        district           court    generally     must    use     a

categorical approach.        James v. United States, 550 U.S. 192, 202

(2007); Shepard v. United States, 544 U.S. 13, 19-20 (2005);

                                                2
United States v. Kirksey, 138 F.3d 120, 124-25 (4th Cir. 1998).

Under this approach, the court may “rel[y] only on (1) the fact

of   conviction    and   (2)   the    definition    of   the    prior     offense.”

Kirksey, 138 F.3d at 124.        In a limited class of cases, however,

where the definition of the underlying crime encompasses both

violent and non-violent conduct, “a sentencing court may use a

modified categorical approach to look beyond the fact of the

conviction and the elements of the offense to determine which

category of behavior underlies the prior conviction.”                        United

States v. Donnell, ___F.3d___, 2011 WL 5101566 (4th Cir. 2011),

at *2 (citing Johnson v. United States, ___U.S.___, 130 S. Ct.

1265, 1273 (2010)).        When the conviction results from a guilty

plea, “a court may look to the statement of factual basis for

the charge shown by a transcript of plea colloquy or by written

plea   agreement    presented        to   the   court,   or    by   a    record   of

comparable    findings    of    fact      adopted   by   the    defendant      upon

entering the plea.”        Donnell, 2011 WL 5101566, at *2 (quoting

Shepard, 544 U.S. at 20 (citation omitted)); see also United

States v. Harcum, 587 F.3d 219, 223 (4th Cir. 2009).

             Adams argues that his South Carolina ABHAN conviction

should not have been considered a violent felony.                       We need not

resolve this issue because we find that Adams had more than the

requisite number of violent felony convictions to be sentenced

as an armed career criminal.

                                          3
            Applying       the     modified         categorical         approach,     the

district    court      appropriately     concluded         that    Adams’    conviction

for discharging a firearm into a dwelling constituted a violent

crime.     The    indictment       charged         that    Adams     “willfully       and

unlawfully discharge[d] and cause[d] to be discharged a certain

firearm at and into a house, occupied as a dwelling.”                               Adams

pled guilty to the charge “as indicted.”                          We find that this

offense    involved      conduct   that      presented      a     “serious    potential

risk of physical injury to another,” within the meaning of the

ACCA.     With respect to Adams’ conviction for felony breaking or

entering, the district court properly found that this conviction

qualifies     categorically        as    a       violent   felony.          See    United

States v. Thompson, 588 F.3d 197 (4th Cir. 2009) (holding that

North Carolina felony breaking or entering offense qualifies as

a violent felony for purposes of ACCA), cert. denied, 130 S. Ct.

1916 (2010).

            The district court also properly applied the modified

categorical      in    determining      that      Adams’   conviction        for   second

degree burglary qualified as a violent felony.                       Moreover, Adams

also had four other separate qualifying burglaries in the second

degree not counted by the district court.

            Because Adams had at least three prior violent felony

convictions,      he    was   properly       sentenced       as    an    armed     career

criminal.        Accordingly, we affirm his sentence.                       We dispense

                                             4
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5